    Case 3:19-cv-01037-GCS Document 25 Filed 06/16/20 Page 1 of 2 Page ID #806




                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

JOSE BASA MARTINEZ, Jr.,                            )
                                                    )
         Plaintiff,                                 )
                                                    )
                vs.                                 )       Case No. 3:19-cv-01037-GCS1
                                                    )
COMMISSIONER of SOCIAL SECURITY,                    )
                                                    )
         Defendant.                                 )

                              MEMORANDUM AND ORDER

SISON, Magistrate Judge:

         Before the Court is the parties’ Agreed Motion to Remand to the Commissioner.

(Doc. 23).

         The parties ask that this case be remanded for further proceedings pursuant to

sentence four of 42 U.S.C. § 405(g). A sentence four remand (as opposed to a sentence six

remand) depends upon a finding of error, and is itself a final, appealable order. See

Melkonyan v. Sullivan, 501 U.S. 89, 101-102 (1991); Perlman v. Swiss Bank Corporation

Comprehensive Disability Protection Plan, 195 F.3d 975, 978 (7th Cir. 1999). Upon a sentence

four remand, judgment should be entered in favor of plaintiff. See Shalala v. Schaefer, 509

U.S. 292, 302-303 (1993).

         The parties agree that, upon remand, “Plaintiff will have the opportunity for a new

hearing, and the ALJ will: (1) further evaluate the medical evidence; (2) reassess Plaintiff’s



1      This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. § 636(c). See Doc. 8, 16.


                                           Page 1 of 2
Case 3:19-cv-01037-GCS Document 25 Filed 06/16/20 Page 2 of 2 Page ID #807




residual functional capacity; (3) if necessary, obtain evidence from a medical expert; (4) if

necessary, obtain supplemental evidence from a vocational expert; and (5) issue a new

decision.”

       Plaintiff applied for disability benefits in July 2018. (Tr. 15). While recognizing

that the agency has a full docket, the Court urges the Commissioner to expedite this case

on remand.

       For good cause shown, the parties’ Agreed Motion to Remand to the

Commissioner (Doc. 23) is GRANTED.

       The final decision of the Commissioner of Social Security denying Plaintiff’s

application for social security disability benefits is REVERSED and REMANDED to the

Commissioner for rehearing and reconsideration of the evidence, pursuant to sentence

four of 42 U.S.C. § 405(g).

       The Clerk of Court is directed to enter judgment in favor of Plaintiff.

       IT IS SO ORDERED.
                                                                Digitally signed
       DATED: June 16, 2020.
                                                                by Judge Sison
                                                                Date: 2020.06.16
                                                                11:53:49 -05'00'
                                          __________________________________________
                                          GILBERT C. SISON
                                          UNITED STATES MAGISTRATE JUDGE




                                         Page 2 of 2
